The decree is affirmed, for the reasons expressed in the opinion of the learned Vice-Chancellor. The delinquent taxes *Page 308 
were paid before the filing of a bill to foreclose the mortgage, and before the mortgagee suffered any loss or impairment of his security.
Respondent was given leave, on his motion, to print the pleadings, exhibits and other matter which he asserted were improperly omitted from the state of the case submitted by appellant, subject to the ruling of the court on the hearing of the cause on the merits as to the necessity therefor. We conclude such necessity existed, and that the cost thereof should be borne by appellant, and included in the taxed bill of costs.
For affirmance — PARKER, BODINE, DONGES, HEHER, PERSKIE, COLIE, WACHENFELD, EASTWOOD, WELLS, RAFFERTY, DILL, FREUND, JJ. 12.
For reversal — THE CHIEF-JUSTICE, McGEEHAN, McLEAN, JJ. 3.